Exhibit 10.2
***Text Omitted and Filed Separately with the Securities and Exchange
Commission.
Confidential Treatment Requested Under
17 C.F.R. Sections 200.80(b)(4) and 240.24b-2



EXECUTION COPY












SETTLEMENT AGREEMENT


BY AND AMONG


ST. JUDE MEDICAL, INC.


AND


VOLCANO CORPORATION


AND


CERTAIN OF THEIR AFFILIATES


DATED AS OF AUGUST 7, 2014




--------------------------------------------------------------------------------




Settlement, Release, License Agreement, and Covenants Not To Sue
This Settlement, Release, License Agreement, and Covenants Not To Sue
(“Agreement”) is entered into as of the 7th day of August, 2014 (which shall be
the “Effective Date,” as defined below), by and between St. Jude Medical, Inc.,
a corporation organized under the laws of the state of Minnesota, and its
Affiliates St. Jude Medical, Cardiology Division, Inc., St. Jude Medical Systems
AB, St. Jude Medical S.C., Inc., and LightLab Imaging, Inc., on one hand, and
Volcano Corporation, a corporation organized under the laws of the state of
Delaware, and its Affiliate Axsun Technologies, Inc., on the other hand.
R E C I T A L S
WHEREAS, SJM and certain of its Affiliates and Volcano and certain of its
Affiliates are presently parties in the civil actions identified in Section
1.33;
WHEREAS, SJM and Volcano agree that it is in their mutual best interests to
fully and finally resolve the Litigations and other disputes between the Parties
and desire to achieve complete and lasting litigation peace with respect to the
Litigations;
WHEREAS, as part of this Settlement, the Parties wish to grant certain releases
to each other, to license the Patents-in-Suit to each other, and to grant
certain covenants not to sue each other;
WHEREAS, the Parties wish that the benefits from the releases, licenses and
covenants may be shared with their respective Affiliates to the extent set forth
herein;
WHEREAS, the Parties wish to provide terms and conditions regarding the
conditions under which the Parties and certain of their respective Affiliates
may assign this Agreement or rights and obligations hereunder to third parties.
NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, and for good and other valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:
1.
Definitions

1.1    “Acquirer” means any person or entity (other than an Affiliate of the
applicable Party) that acquires (a) substantially all of the assets of a Party,
or (b) more than 50% of the outstanding securities of any class of voting
securities of a Party or (if such Party is not the surviving corporation) the
resulting company or such Party’s parent company, whether through any type of
merger, consolidation, amalgamation, share exchange, business combination,
recapitalization, tender offer, exchange offer, acquisition of securities,
issuance of securities or other similar transaction. “Acquirer” Includes all
Affiliates of the Acquirer immediately prior to the closing of any transaction
referenced in clause (a) or (b) of this definition.
1.2    “Acquirer’s Legacy Patents” shall mean (a) any patent or utility model of
an Acquirer, whether foreign or domestic, for which, prior to becoming an
Acquirer, the right to enforce the patent, utility model, or the underlying
application to the patent or utility model, was

 



--------------------------------------------------------------------------------




owned by the Acquirer, whether by assignment, exclusive license, or otherwise;
(b) all ancestors of the patents referenced in clause (a) of this definition and
all descendants of any patent or patent application to which any of the patents
referenced in clause (a) of this definition claim priority; and (c) all patents
issued and patent applications pending, past, present or future, that claim
priority of any kind to the patents referenced in clause (a) or (b) of this
definition, Including any continuations, continuations-in-part, divisionals,
extensions, reissues, re-examinations, or post-grant reviews of those patents.
1.3    “Acquirer’s Legacy Products” shall mean any Product that, before becoming
an Acquirer, the Acquirer (a) had already Used, or (b) had available to be Used.
Such Products shall be deemed Acquirer’s Legacy Products, whether or not such
Products are or have been combined or integrated with a Product of a Party or
any of its Affiliates. Any later version or iteration of an Acquirer’s Legacy
Product, whether or not it bears the same trade name, after the Acquirer became
an Acquirer, shall also be deemed an Acquirer’s Legacy Product.
1.4    “Affiliate” of an entity means any person or entity that Controls or is
Controlled by or is under common Control with that entity.
1.5    “Assign” means to assign or sell rights or to delegate obligations under
Section 7.1. “Assignment” is an assignment or sale of rights or a delegation of
obligations under Section 7.1. An “Assigning Party” is a Party or any of its
Affiliates that makes an Assignment pursuant to Section 7.1. An “Assignee” is a
person or entity to whom an Assignment is made pursuant to Section 7.1.
1.6    “Assignee’s Legacy Products” shall mean any Product that, before becoming
an Assignee, the Assignee (a) has or had already Used, or (b) had available to
be Used. Such Products shall be deemed Assignee’s Legacy Products, whether or
not such Products are or have been combined or integrated with a Product of the
applicable Assigning Party or any of its Affiliates. Any later version or
iteration of an Assignee’s Legacy Product, whether or not it bears the same
trade name, after the entity became an Assignee, shall also be deemed an
Assignee’s Legacy Product.
1.7    “Axsun” shall mean Axsun Technologies, Inc.
1.8    “Axsun Acquirer” means any person or entity (other than an Affiliate of
Volcano) that acquires (a) substantially all of the assets of Axsun or (b) more
than 50% of the outstanding securities of any class of voting securities of
Axsun or (if Axsun is not the surviving corporation) the resulting company or
Axsun’s parent company, whether through any type of merger, consolidation,
amalgamation, share exchange, business combination, recapitalization, tender
offer, exchange offer, acquisition of securities, issuance of securities or
other similar transaction.
1.9    “Axsun Rights and Obligations” shall mean Axsun’s rights and obligations,
in each case as in effect immediately prior to the closing of the applicable
Axsun Transaction, under Sections 5.1(c), 5.1(d), 5.2(b), 5.2(c) and 5.2(d)
(each as modified or clarified by Sections 5.4-5.8), and Sections 2, 3, 6, 7, 8,
9, and 10.
1.10    “Axsun Transaction” shall mean any transaction in which an entity
becomes an Axsun Acquirer.

2



--------------------------------------------------------------------------------






1.11    “CE Mark Clearance” shall mean the mark or authority signifying
clearance to sell a particular Product within the European Economic Area.
1.12    “Claimed Trade Secrets” shall mean: (a) all information that LightLab
claims to be a trade secret that LightLab communicated to Axsun prior to January
7, 2009, Including alleged trade secret and/or confidential information
referenced in any way whatsoever in any of the Litigations identified in
Sections 1.33(d), 1.33(e), and 1.33(f); and (b) all information that Axsun
claims to be a trade secret that Axsun communicated to LightLab prior to January
7, 2009, Including alleged trade secret and/or confidential information
referenced in any way whatsoever in any of the Litigations identified in
Sections 1.33(d), 1.33(e), and 1.33(f).
1.13    “CNTS” shall mean the covenants not to sue set forth in Sections 5.1 and
5.2.
1.14    “Control” shall mean direct or indirect ownership or control of (a) more
than fifty percent (50%) of the outstanding shares or securities entitled to
vote for the election of directors or similar managing authority of the subject
entity; (b) more than fifty percent (50%) of the ownership interest representing
the right to make the decisions for the subject entity; or (c) any other ability
to elect more than half of the board of directors or similar managing authority
of the subject entity, whether by contract or otherwise.
1.15    “Current Affiliate” shall mean any Affiliate of St. Jude Medical, Inc.
or Volcano Corporation on the Effective Date.
1.16    “Current Product” shall mean any Product: (a) that is Used anywhere in
the world by St. Jude Medical, Inc. or Volcano Corporation or any of their
Current Affiliates on or before the Effective Date; or (b) for which a
Regulatory Application has been submitted to the relevant governmental agency or
notified body by St. Jude Medical, Inc. or Volcano Corporation or any of their
Current Affiliates on or before the Effective Date; or (c) that: (i) received
clearance or approval on or before the Effective Date pursuant to a Regulatory
Application, and (ii) is modified on or before the Effective Date, and (iii)
does not require a Regulatory Application for the modification provided that St.
Jude Medical, Inc. or Volcano Corporation or their applicable Current Affiliate
has satisfied all regulatory requirements on or before the Effective Date so
that the Product can be lawfully sold, Including, for example, where applicable,
documentation pursuant to United States Food & Drug Administration 510(k)
Memorandum #K97-1 issued January 10, 1997, 21 C.F.R. § 814.39, or 21 C.F.R. §
814.42. “Current Product” does not include any Product of a person or entity
that is not St. Jude Medical, Inc. or Volcano Corporation or a Current
Affiliate. “Current Product” also does not include Acquirer’s Legacy Products,
Assignee’s Legacy Products, or Future Affiliate’s Legacy Products.
1.17    “Effective Date” shall mean August 7, 2014.
1.18    “Feature” shall mean any aspect or characteristic of a Product.
1.19    “Final Judgment” shall mean the Amended Final Judgment entered on
February 10, 2011 in the Massachusetts Action, as affirmed by the Decision of
the Commonwealth of Massachusetts Supreme Judicial Court, in its Decision issued
on July 28, 2014 in Massachusetts Supreme Judicial Court No. 11374.

3



--------------------------------------------------------------------------------






1.20    “Functional Measurement” shall mean sensing, deriving, receiving,
calculating, or displaying either the value of blood pressure within a vessel or
the value of blood flow within a vessel.
1.21    “Future Affiliate” shall mean any Affiliate of St. Jude Medical, Inc. or
Volcano Corporation that becomes an Affiliate after the Effective Date.
1.22    “Future Affiliate’s Legacy Products” shall mean any Product that, prior
to an entity becoming a Future Affiliate, that entity (a) has or had already
Used, or (b) had available to be Used. Such Products shall be deemed Future
Affiliate’s Legacy Products, whether or not such Products are or have been
combined or integrated with a Product of a Party or any of its Affiliates. Any
later version or iteration of a Future Affiliate’s Legacy Product, whether or
not it bears the same trade name, after the entity becomes a Future Affiliate,
shall also be deemed a Future Affiliate’s Legacy Product.
1.23    “Future Product” shall mean any Product in the field of Functional
Measurement, Including a multi-modality system that incorporates Functional
Measurement: (a) for which a Regulatory Application is submitted to the relevant
governmental agency or notified body by St. Jude Medical, Inc. or Volcano
Corporation or any of their Affiliates within two years after the Effective
Date, or (b) that: (i) received clearance or approval before the Effective Date
pursuant to a Regulatory Application, and (ii) is modified within two years
after the Effective Date, and (iii) does not require a Regulatory Application
for the modification provided that St. Jude Medical, Inc. or Volcano Corporation
or their applicable Affiliate has satisfied all regulatory requirements within
two years after the Effective Date so that the Product can be lawfully sold,
Including, for example, where applicable, documentation pursuant to United
States Food & Drug Administration 510(k) Memorandum #K97-1 issued January 10,
1997, 21 C.F.R. § 814.39, or 21 C.F.R. § 814.42. “Future Product” does not
include Acquirer’s Legacy Products, Assignee’s Legacy Products, or Future
Affiliate’s Legacy Products.
1.24    “Grandfathered Feature” shall mean a Feature that is or was in a
Grandfathered-Product.
1.25    “Grandfathered-Product” shall mean a Current Product or a Future
Product.
1.26    “iFR Products” shall mean Products that (a) measure pressure using
analysis of less than one full cardiac cycle or (b) use hyperemic agent free
lesion pressure analysis.
1.27    “Including” shall mean “including but not limited to” and “including
without limitation.”
1.28    “IVUS Products” shall mean Products for intravascular ultrasound.
1.29    “LightLab” shall mean LightLab Imaging, Inc.
1.30    “LightLab Acquirer” means any person or entity (other than an Affiliate
of SJM’s) that acquires (a) substantially all of the assets of LightLab or (b)
more than 50% of the outstanding securities of any class of voting securities of
LightLab or (if LightLab is not the surviving corporation) the resulting company
or LightLab’s parent company, whether through any type of merger, consolidation,
amalgamation, share exchange, business combination, recapitalization,

4



--------------------------------------------------------------------------------




tender offer, exchange offer, acquisition of securities, issuance of securities
or other similar transaction.
1.31    “LightLab Rights and Obligations” shall mean LightLab’s rights and
obligations, in each case as in effect immediately prior to the closing of the
applicable LightLab Transaction, under Sections 5.1(b), 5.1(c), 5.1(d), 5.2(c)
and 5.2(d) (each as modified or clarified by Sections 5.4-5.8), and Sections 2,
3, 6, 7, 8, 9, and 10.
1.32    “LightLab Transaction” shall mean any transaction in which an entity
becomes a LightLab Acquirer.
1.33    “Litigations” shall mean, collectively, the actions (Including claims
and counterclaims asserted therein) styled:
a)    St. Jude Medical, Cardiology Division, Inc., St. Jude Medical Systems AB,
and St. Jude Medical S.C., Inc. v. Volcano Corporation, United States District
Court for the District of Delaware C.A. No. 10-631-RGA;
b)    St. Jude Medical, Cardiology Division, Inc., St. Jude Medical Systems AB,
and St. Jude Medical S.C., Inc. v. Volcano Corporation, United States District
Court for the District of Delaware C.A. No. 12-441-RGA;
c)    Volcano Corporation v. St. Jude Medical, Cardiovascular and Ablation
Technologies Division, Inc.; St. Jude Medical, Cardiology Division, Inc.; St.
Jude Medical, U.S. Division; St. Jude Medical S.C., Inc.; and St. Jude Medical
Systems AB, United States District Court for the District of Delaware C.A. No.
13-687-RGA, and United States Court of Appeals for the Federal Circuit, Appeal
No. 2014-1376;
d)    LightLab Imaging, Inc. v. Axsun Technologies, Inc. and Volcano
Corporation, Massachusetts Superior Court No. C.A. No. 09-0068-BLS1
(“Massachusetts Action”) and Massachusetts Supreme Judicial Court No. 11374
(“SJC Proceeding”);
e)    Axsun Technologies, Inc. and Volcano Corporation v. LightLab Imaging,
Inc., Delaware Chancery Court C.A. No. 5250-CB;
f)    LightLab Imaging, Inc. v. Axsun Technologies, Inc. and Volcano
Corporation, Delaware Chancery Court C.A. No. 6517-CB; and
g)    St. Jude Medical, Cardiology Division, Inc., v. Volcano Corporation, and
Michelle K. Lee, Deputy Director, U.S. Patent and Trademark Office, United
States Patent and Trademark Office – Patent Trial and Appeal Board, No.
IPR2013-00258, and United States Court of Appeals for the Federal Circuit,
Appeal No. 2014-1183.
1.34    “NDA” shall mean that certain Non-Disclosure Agreement between Axsun and
LightLab dated July 11, 2014.
1.35    “OCT Products” shall mean Products for intravascular optical coherence
tomography, intravascular optical frequency domain imaging, or optical
fiber-based intravascular data collection, Including electromagnetic radiation
sources such as lasers and other light sources,

5



--------------------------------------------------------------------------------




catheters, interferometers, lenses, optical assemblies, optical clocking
mechanisms, software and software-based methods, rotary joints, control systems
and methods and manufacturing methods, Including components of the foregoing.
1.36    “Party” shall mean either SJM or Volcano. “Parties” shall mean SJM and
Volcano, collectively.
1.37    “Patents-in-Suit” shall mean shall mean the following U.S. patents:
5,178,159, 5,797,856, 5,938,624, 6,112,598, 6,167,763, 6,196,980, 6,248,083,
6,565,514, 6,976,965, 7,134,994, 8,419,647, and 8,419,648.
1.38    “PMDA Approval” shall mean a Ninsho approval or Shonin approval, as
applicable, by the Japanese PMDA, signifying clearance to sell a particular
Product within Japan.
1.39    “Product” shall mean any medical device, or any system, console, probe,
apparatus, software, or service used with a medical device.
1.40    “Regulatory Application” shall mean an application for: (a) U.S. FDA
Approval, (b) CE Mark Clearance, or (c) PMDA Approval.
1.41    “[***] Patents” shall mean the patents and patent applications [***] and
any continuations or continuations-in-part to those patents and patent
applications. The [***] Patents are listed on Exhibit E (and the Parties
acknowledge and agree that patents or patent applications or continuations or
continuations in part to those patents or patent applications listed on Exhibit
E [***] shall not be deemed part of Exhibit E for any purposes of this
Agreement).
1.42    “SJM” shall mean St. Jude Medical, Inc. and its Assignees under Section
7, Including any Acquirer of St. Jude Medical, Inc. that receives an Assignment
of this Agreement under Section 7.1(c) (and any subsequent Acquirer of such
Acquirer that receives an Assignment of this Agreement in accordance with
Section 7.1). For purposes of clarity, as used in this Agreement, “St. Jude
Medical, Inc.” does not include its Assignees.
1.43    “SJM Licensed Patents” shall mean (a) U.S. Patent Nos. 5,938,624,
6,112,598, 6,167,763, 6,196,980, 6,248,083, and 6,565,514; (b) all ancestors of
the patents referenced in clause (a) of this definition and all descendants of
any patent or patent application to which any of the patents referenced in
clause (a) of this definition claim priority, whether foreign or domestic; and
(c) all patents issued and patent applications pending, past, present or future,
that claim priority of any kind to the patents referenced in clauses (a) or (b)
of this definition, Including any continuations, continuations-in-part,
divisionals, extensions, reissues, re-examinations, or post-grant reviews of
those patents.
1.44    “SJM Patent” shall mean any past, present or future patent or utility
model, issued in the United States or any foreign country, granted to SJM or any
of its Affiliates, acquired by or assigned to SJM or any of its Affiliates, or
under which SJM or any of its Affiliates have a right to sue, [***]. “SJM
Patent” does not include any Acquirer’s Legacy Patents.


***Confidential Treatment Requested

6



--------------------------------------------------------------------------------








1.45    “Supply Agreement” shall mean the “Axsun-LightLab Tunable Laser
Development and Supply Agreement (First Amendment),” dated as of April 29, 2008,
as modified to require the delivery of tunable lasers meeting the Version 6
Specification (as confirmed by paragraph 1 of the Declaratory Relief section of
the Final Judgment).
1.46    “U.S. FDA Approval” shall mean a 510(k) clearance pursuant to 21 C.F.R.
§ 807.81(a)(3), or PMA approval, as applicable, by the United States Food and
Drug Administration, signifying clearance or approval to sell a particular
Product within the United States.
1.47    “Use” or “Used” shall mean manufacture, make, market, have made, use,
import, offer for sale, export, sell, consign, lease, or loan. “Use” also
includes practicing a method with a Product.
1.48    “Version 6 Specification” shall mean the laser specification that is
attached to LightLab Purchase Order No. 209-1009, dated January 6, 2009.
1.49    “Volcano” shall mean Volcano Corporation and its Assignees under Section
7, Including any Acquirer of Volcano Corporation that receives an Assignment of
this Agreement under Section 7.1(c) (and any subsequent Acquirer of such
Acquirer that receives an Assignment of this Agreement in accordance with
Section 7.1). For purposes of clarity, as used in this Agreement, “Volcano
Corporation” does not include its Assignees.
1.50    “Volcano Effective Date Products” means the versions of the Products
listed in Exhibit F that are sold by Volcano or its Affiliates as of the
Effective Date.
1.51    “Volcano Licensed Patents” shall mean (a) U.S. Patent Nos. 5,178,159,
5,797,856, 6,976,965, 7,134,994, 8,419,647, and 8,419,648; (b) all ancestors of
the patents referenced in clause (a) of this definition and all descendants of
any patent or patent application to which any of the patents referenced in
clause (a) of this definition claim priority, whether foreign or domestic; and
(c) all patents issued and patent applications pending, past, present or future,
that claim priority of any kind to one or more of the patents referenced in
clauses (a) or (b) of this definition, Including any continuations,
continuations-in-part, divisionals, extensions, reissues, re-examinations or
post-grant reviews of any of those patents.
1.52    “Volcano Patent” shall mean any past, present or future patent or
utility model, issued in the United States or any foreign country, granted to
Volcano or any of its Affiliates, acquired by or assigned to Volcano or any of
its Affiliates, or under which Volcano or any of its Affiliates have a right to
sue. “Volcano Patent” does not include any Acquirer’s Legacy Patents.
1.53    “Wholly-Owned” shall mean, with respect to any Affiliate of either
Party, such Party owns or controls, directly or indirectly, 100 percent (100%)
of the outstanding shares or securities (other than directors’ qualifying shares
or securities or shares or securities required to be held by non-United States
nationals under applicable non-United States laws and regulations for Affiliates
organized outside the United States) entitled to vote for the election of
directors or similar managing authority of that Affiliate.

7



--------------------------------------------------------------------------------






2.
Dismissal of Claims and Actions

2.1    Within two (2) business days following the completed execution of this
Agreement, the Parties, and any of their Current Affiliates that are parties to
the Litigations, shall cause the filings of Stipulations of Dismissal With
Prejudice in the forms attached as Exhibits A-D. With respect to the Decision
issued on July 28, 2014 in the SJC Proceeding, no Party or any of its Current
Affiliates shall file any Petition for Rehearing in the SJC Proceeding, or
otherwise seek appellate review of said decision.
2.2    In the event any stipulation or agreement in Section 2.1 above is not
entered by one or more of the applicable courts, the Parties, and any of their
Current Affiliates that are parties to the Litigations, shall cooperate fully to
effect prompt dismissal with prejudice of the Litigations. Pending dismissal by
the Court, the Parties, and any of their Current Affiliates that are parties to
the Litigations, shall not pursue any discovery nor take any further actions
adverse to each other in the Litigations.
2.3    The Parties, and each of their respective Current Affiliates that are
parties to the Litigations, shall comply with the terms of the Protective Orders
that have been entered in the Litigations regarding the destruction or return of
all confidential materials exchanged in connection with the Litigations. Except
as permitted by the applicable Protective Orders, all confidential material
received by either Party, or any of its Current Affiliates that are parties to
the Litigations, from the other Party, or any of its Current Affiliates that are
parties to the Litigations, during the Litigations shall be destroyed by the
receiving Party or applicable Current Affiliate, or returned to the producing
Party or applicable Current Affiliate.
2.4    Each Party, and any of its Current Affiliates that are parties to the
Litigations, shall bear its own costs and attorneys’ fees with respect to each
of the Litigations and the settlement thereof.
2.5    This Agreement is not and shall not in any way be construed as an
admission of liability by any Party, or any of its Current Affiliates that are
parties to the Litigations, for any alleged wrongful or unlawful acts. This
Agreement does not constitute a finding on the merits of any of the Parties’
allegations, or any of the allegations of their respective Current Affiliates
that are parties to the Litigations, in any of the Litigations, and neither
Party nor any Affiliate is a prevailing party within the meaning of any law.
Neither Party, nor any of its Current Affiliates that are parties to the
Litigations, makes any admissions as to the alleged infringement of the
Patents-in-Suit, or to the validity or enforceability of the Patents-in-Suit. In
this regard, neither Party, nor any of its Current Affiliates that are parties
to the Litigations, concedes that the other Party’s patents, or any of the
patents of the other Party’s Current Affiliates that are parties to the
Litigations, are valid, enforceable and/or infringed. Neither Party, nor any of
its Current Affiliates that are parties to the Litigations, concedes that any
finding as to the scope of any Patent-in-Suit or construction of any claim
limitation is correct. The Parties and each of their respective Current
Affiliates that are parties to the Litigations agree that appeals of such
findings are being dismissed or not pursued to facilitate this settlement, and
for no other reason.
2.6    Neither Party nor its Affiliates shall during the term of this Agreement
challenge the validity or enforceability of a Patent-in-Suit unless the Party or
any of its Affiliates is accused of infringing the patent.

8



--------------------------------------------------------------------------------






3.
Releases

3.1    Release from the SJM Releasors to the Volcano Releasees: Upon execution
of this Agreement and the filing in court of Exhibits A-D, SJM and its
Affiliates (collectively, the “SJM Releasors”) fully, forever, irrevocably, and
unconditionally release, remise and discharge Volcano and its Current
Affiliates, and all of their officers, directors, shareholders, employees,
agents and attorneys (collectively, the “Volcano Releasees”), from any and all
claims, obligations, acts, costs, expenses (Including attorneys’ fees and
expenses), demands, rights, liabilities, damages, and causes of action of every
nature, character and description whatsoever, in law, in equity, or otherwise,
that the SJM Releasors or any of them ever had or now have, on or before the
Effective Date, against the Volcano Releasees arising out of the conduct,
transactions, or occurrences alleged in the Litigations or that could have been
alleged under the same facts and circumstances as those which gave rise to the
Litigations Including any claims for infringement of any of the Patents-In-Suit
or misappropriation of any of the Claimed Trade Secrets, Including the Version 6
Specification (collectively, “SJM Released Claims”).
3.2    Release from the Volcano Releasors to the SJM Releasees: Upon execution
of this Agreement and the filing in court of Exhibits A-D, Volcano and its
Affiliates (collectively, the “Volcano Releasors”) fully, forever, irrevocably,
and unconditionally release, remise and discharge SJM and its Current
Affiliates, and all of their officers, directors, shareholders, employees,
agents and attorneys (collectively, the “SJM Releasees”), from any and all
claims, obligations, acts, costs, expenses (Including attorneys’ fees and
expenses), demands, rights, liabilities, damages, and causes of action of every
nature, character and description whatsoever, in law, in equity, or otherwise,
that the Volcano Releasors or any of them ever had or now have, on or before the
Effective Date, against the SJM Releasees arising out of the conduct,
transactions, or occurrences alleged in the Litigations or that could have been
alleged under the same facts and circumstances as those which gave rise to the
Litigations Including any claims for infringement of any of the Patents-In-Suit
or misappropriation of any of the Claimed Trade Secrets, Including the Version 6
Specification (collectively, “Volcano Released Claims”).
3.3    Notwithstanding the terms of Section 3.1 and 3.2, nothing in this
Agreement shall release any rights or claims of any SJM Releasor or Volcano
Releasor (a) to enforce this Agreement, by way of arbitration pursuant to
Section 8 of this Agreement; (b) under Purchase Order Nos. 4501053910,
4501050227, 4500951403, 4500885938 and 4500783806; (c) to purchase – or with
respect to LightLab’s, SJM’s, or an SJM Affiliate’s purchase of – lasers under
the Supply Agreement (or any new supply agreement entered into between SJM or
any of its Affiliates and Axsun), under any LightLab purchase order, or under
any Axsun order acknowledgement, Including claims or rights under any express or
implied warranty (other than claims already asserted or adjudicated in the
Litigations), or claims for product liability, indemnity, or contribution.
3.4    The Parties do not believe that the releases set forth in Sections 3.1
and 3.2 constitute a “general release” within the meaning of California Civil
Code § 1542. Notwithstanding the foregoing, with respect to the releases set
forth in Sections 3.1 and 3.2 and the SJM Released Claims and the Volcano
Released Claims, the Parties and their respective Affiliates hereby expressly
waive any and all rights that they may have under the laws or statutes of any
jurisdiction that limits the extension of releases provided in this Agreement to
certain types of claims, such as California Civil Code § 1542, which provides
that: “A general release does not

9



--------------------------------------------------------------------------------




extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”
3.5    The releases granted in this Section 3 extend to each of the Parties’ and
each of their respective Affiliates’ direct and indirect customers, end-users,
suppliers, distributors, resellers, and dealers, for any patent infringement or
trade secret misappropriation relating to their Use of any Product of either of
the Parties or any of their Affiliates.
4.
Licenses

4.1    As of the Effective Date, SJM, on behalf of itself and its Affiliates,
grants Volcano and each of its Wholly-Owned Affiliates (and, with respect to
each such Affiliate, only for so long as such Affiliate remains a Wholly-Owned
Affiliate of Volcano) a fully paid-up, irrevocable, non-exclusive, worldwide
license to practice the SJM Licensed Patents (with no right to sublicense).
4.2    As of the Effective Date, Volcano, on behalf of itself and its
Affiliates, grants SJM and each of its Wholly-Owned Affiliates (and, with
respect to each such Affiliate, only for so long as such Affiliate remains a
Wholly-Owned Affiliate of SJM) a fully paid-up, irrevocable, non-exclusive,
worldwide license to practice the Volcano Licensed Patents (with no right to
sublicense).
4.3    The licenses granted in Sections 4.1 and 4.2 extend to each of the
Parties’ and each of their respective Wholly-Owned Affiliates’ direct and
indirect customers, end-users, suppliers, distributors, resellers, and dealers,
for their marketing, using, importing, exporting, offering for sale, selling,
consigning, leasing or loaning of any Product of either of the Parties or any of
their Wholly-Owned Affiliates, but not for making Products or having such
Products made.
4.4    The licenses granted in Sections 4.1 and 4.2 shall be effective as of the
Effective Date and, unless terminated earlier with respect to any Wholly-Owned
Affiliate of either Party that ceases to be a Wholly-Owned Affiliate, shall
extend until the expiration of each of the SJM Licensed Patents and Volcano
Licensed Patents.
5.
Covenants Not To Sue

5.1    As of the Effective Date, SJM, on behalf of itself and its Affiliates,
represents, warrants, covenants, and agrees that neither it nor its Affiliates
will, individually or collectively, bring, maintain, or otherwise institute any
action in any forum for any claim against Volcano at any time or against any of
Volcano’s Wholly-Owned Affiliates at any time while such Affiliate remains a
Wholly-Owned Affiliate of Volcano, anywhere in the world, for:
a)
infringement of any Patent-In-Suit;

b)
infringement of any SJM Patent arising out of or related to the Use of any of
Volcano’s or any of its Affiliates’ Current Products or Future Products, or for
infringement where a Grandfathered Feature is a basis for a claim of
infringement. By way of example, if a particular Feature appears in the current
Volcano Corporation s5 System, that particular Feature will thus be a
Grandfathered


10



--------------------------------------------------------------------------------




Feature, and will be immune from suit by SJM and its Affiliates if it appears in
a future Volcano Product, even if the rest of the future Volcano Product is
different from the current Volcano s5 System
The covenants in this Section 5.1(b) are intended to only cover Products for
which each limitation of the SJM Patent claim is practiced by a Grandfathered
Feature. For example, if a Volcano Corporation Current Product includes Features
A and B, then A and B are Grandfathered Features. If Volcano then adds Feature C
to the Product more than two years after the Effective Date, wherein Feature C
is not a Grandfathered Feature, the covenant will prohibit an allegation of
infringement of an SJM Patent claim that recites only A and B as claim elements,
but will not prohibit an allegation of infringement of an SJM Patent claim that
recites A, B and C as claim elements;
c)
misappropriation of any of the Claimed Trade Secrets, Including the Version 6
Specification; and

d)
claims of any nature that relate to any of the Litigations, Including claims
that relate to the Final Judgment entered in the Massachusetts Action.

5.2    As of the Effective Date, Volcano, on behalf of itself and its
Affiliates, represents, warrants, covenants, and agrees that neither it nor its
Affiliates will, individually or collectively, bring, maintain, or otherwise
institute any action in any forum for any claim against SJM at any time or
against any of SJM’s Wholly-Owned Affiliates at any time while such Affiliate
remains a Wholly-Owned Affiliate of SJM, anywhere in the world, for:
a)
infringement of any Patent-In-Suit;

b)
infringement of any Volcano Patent arising out of or related to the Use of any
of SJM’s or any of its Affiliates’ Current Products or Future Products, or for
infringement where a Grandfathered Feature is a basis for a claim of
infringement. By way of example, if a particular Feature appears in the current
PressureWire™ Aeris™ System made by an SJM Affiliate , that particular Feature
will thus be a Grandfathered Feature, and will be immune from suit by Volcano
and its Affiliates if it appears in a future SJM Product, even if the rest of
the future SJM Product is different from the current SJM PressureWire™ Aeris™
System

The covenants in this Section 5.2(b) are intended to only cover Products for
which each limitation of the Volcano Patent claim is practiced by a
Grandfathered Feature. For example, if a St. Jude Medical, Inc. Current Product
includes Features A and B, then A and B are Grandfathered Features. If SJM then
adds Feature C to the Product more than two years after the Effective Date,
wherein Feature C is not a Grandfathered Feature, the covenant will prohibit an
allegation of infringement of a Volcano Patent claim that recites only A and B
as claim elements, but will not prohibit an allegation of infringement of a
Volcano Patent claim that recites A, B and C as claim elements;

11



--------------------------------------------------------------------------------






c)
misappropriation of any of the Claimed Trade Secrets, Including the Version 6
Specification; and

d)
claims of any nature that relate to any of the Litigations, Including claims
that relate to the Final Judgment entered in the Massachusetts Action.

5.3    For purposes of clarity, the Parties agree, on behalf of themselves and
their Affiliates, that no claim can be brought to enforce Paragraph 3 of the
Injunctive Relief Provisions contained in the Final Judgment entered in the
Massachusetts Action.
5.4    Notwithstanding the terms of Section 5.1 and 5.2, nothing in this
Agreement shall limit the right of a Party or its Affiliates to assert (a)
claims to enforce this Agreement, by way of arbitration pursuant to Section 8 of
this Agreement; (b) claims under LightLab Purchase Order Nos. 4501053910,
4501050227, 4500951403, 4500885938 and 4500783806; or (c) claims for breach of
any right to purchase – or claims with respect to LightLab’s, SJM’s, or an SJM
Affiliate’s purchase of – lasers under the Supply Agreement (or any new supply
agreement entered into between SJM or any of its Affiliates and Axsun), under
any LightLab purchase order, or under any Axsun order acknowledgement, Including
claims under any express or implied warranties (other than claims already
asserted or adjudicated in the Litigations), or claims for product liability,
indemnity, or contribution.
5.5    The CNTS granted in Sections 5.1 and 5.2 extend to each of the Parties’
and each of their respective Wholly-Owned Affiliates’ direct and indirect
customers, end-users, suppliers, distributors, resellers, and dealers, for their
marketing, using, importing, exporting, offering for sale, selling, consigning,
leasing or loaning of any Product of either of the Parties or any of their
Wholly-Owned Affiliates, but not for making Products or having such Products
made.
5.6    The CNTS granted in Sections 5.1 and 5.2 shall apply to any and all
claims, counterclaims, demands, liabilities, suits, and causes of action,
Including for alleged direct or indirect infringement, and shall be worldwide,
shall survive any termination or cancellation of the Agreement (subject, in the
case of any Wholly-Owned Affiliate of either Party, to terminating and no longer
being for the benefit of any such Affiliate that ceases to be a Wholly-Owned
Affiliate), shall be effective as of the Effective Date, and shall continue
until termination of this Agreement pursuant to Section 10.1, or as long as
necessary to preclude any claim, counterclaim, demand, liability, suit, or cause
of action that is contrary to the CNTS granted (subject, in the case of any
Wholly-Owned Affiliate of either Party, to terminating and no longer being for
the benefit of any such Affiliate that ceases to be a Wholly-Owned Affiliate),
whichever is earlier.
5.7    Notwithstanding the CNTS granted in Section 5.1, neither SJM nor its
Affiliates grant a CNTS to Volcano or any of its Wholly-Owned Affiliates for
patent infringement (whether for direct infringement, contributory infringement,
or induced infringement) with respect to: (a) any system, method, sensor
(Including a guidewire, catheter, chronically implantable circuit),
communication module or software for wireless communication of physiological
pressure sensor data between a sensor (Including an attached transmitter) and a
monitor or receiver; (b) any OCT Product; (c) any Assignee’s Legacy Product; (d)
any Acquirer’s Legacy Product; or (e) any Future Affiliate’s Legacy Product. For
clarity, this Section 5.7 trumps the CNTS in Section 5.1.

12



--------------------------------------------------------------------------------






5.8    Notwithstanding the CNTS granted in Section 5.2, neither Volcano nor its
Affiliates grant a CNTS to SJM or any of its Wholly-Owned Affiliates for patent
infringement (whether for direct infringement, contributory infringement, or
induced infringement) with respect to: (a) any iFR Product; (b) any IVUS
Product; (c) any Assignee’s Legacy Product; (d) any Acquirer’s Legacy Product;
or (e) any Future Affiliate’s Legacy Product. For clarity, this Section 5.8
trumps the CNTS in Section 5.2.
6.
No Payment To Be Made By Either Party Or Any of Its Affiliates

6.1    Neither Party nor any of its Affiliates will make any payment to the
other Party or any of its Affiliates in connection with this Agreement,
Including any contingent payments referred to in the Parties’ Stipulated
Dismissal Of Volcano’s Damages And Willful Infringement Claims Relating To St.
Jude’s PressureWire 4 And 5 Products, filed January 6, 2014, in Case No.
10-631-RGA (D. Del.), under D.I. Nos. 642 and 643.
7.
Assignment

7.1    A Party or its Affiliates may only Assign its rights and obligations
under this Agreement (a) with prior written consent of the other Party; or (b)
subject to the other terms of this Section 7.1:
a)
Axsun shall Assign the Axsun Rights and Obligations, in whole and not in part,
to any Axsun Acquirer in connection with an Axsun Transaction, and shall ensure
that such Axsun Acquirer (i) agrees to comply with and be bound by all
provisions of the Axsun Rights and Obligations and (ii) sends notice to that
effect to SJM as per the instructions for notices in Section 10 at closing (or
promptly thereafter) of the applicable Axsun Transaction. Volcano and its
Affiliates agree to indemnify and hold harmless SJM and its Affiliates for any
failure to so Assign the Axsun Rights and Obligations pursuant to this Section
7.1(a). Volcano shall have no obligation to indemnify or hold harmless SJM and
its Affiliates if it Assigns the Axsun Rights and Obligations pursuant to this
Section 7.1(a) and such Axsun Acquirer (i) agrees to comply with and be bound by
all provisions of the Axsun Rights and Obligations and (ii) sends notice to that
effect to SJM as per the instructions for notices in Section 10 at closing (or
promptly thereafter) of the applicable Axsun Transaction, even if the Axsun
Acquirer fails to perform any obligations in the Axsun Rights and Obligations.

b)
LightLab shall Assign the LightLab Rights and Obligations, in whole and not in
part, to any LightLab Acquirer in connection with a LightLab Transaction, and
shall ensure that such LightLab Acquirer (i) agrees to comply with and be bound
by all provisions of the LightLab Rights and Obligations and (ii) sends notice
to that effect to Volcano as per the instructions for notices in Section 10 at
closing (or promptly thereafter) of the applicable LightLab Transaction. SJM and
its Affiliates agree to indemnify and hold harmless Volcano and its Affiliates
for any failure to so Assign the LightLab Rights and Obligations pursuant to
this Section 7.1(b). SJM shall have no obligation to indemnify or hold harmless
Volcano and its Affiliates if it Assigns the LightLab Rights and Obligations
pursuant to this Section 7.1(a) and such LightLab Acquirer (i) agrees to comply
with and be bound by all


13



--------------------------------------------------------------------------------






provisions of the LightLab Rights and Obligations and (ii) sends notice to that
effect to Volcano as per the instructions for notices in Section 10 at closing
(or promptly thereafter) of the applicable LightLab Transaction, even if the
LightLab Acquirer fails to perform any obligations in the LightLab Rights and
Obligations.
c)
Volcano and SJM may Assign this Agreement and its rights and obligations
hereunder, in whole and not in part, to any Acquirer in connection with the
transaction whereby such entity becomes an Acquirer, provided that such Acquirer
agrees to comply with and be bound by all provisions of this Agreement and sends
notice to that effect to the other Party as per the instruction for notices in
Section 10 at closing of the transaction (or promptly thereafter) pursuant to
which such entity became an Acquirer.

Any Assignment or attempted Assignment not in accordance with this Section 7.1
shall be null and void. For purposes of clarity (y) any Axsun Acquirer or
LightLab Acquirer that receives an Assignment of the Axsun Rights and
Obligations or the LightLab Rights and Obligations under Section 7.1(a) or
Section 7.1(b), as applicable, may, without the prior written consent of SJM or
Volcano, as applicable, Assign the Axsun Rights and Obligations or LightLab
Rights and Obligations, as applicable, to a subsequent Assignee so long as such
Assignment is made in accordance with Section 7.1(a) or Section 7.1(b), as
applicable, and (z) any Acquirer of Volcano or SJM that receives an Assignment
of this Agreement and such Party’s rights and obligations hereunder under
Section 7.1(c) may, without the prior written consent of the other Party, Assign
this Agreement and such Acquirer’s rights and obligations hereunder to a
subsequent Acquirer so long as such Assignment is made in accordance with
Section 7.1(c).
7.2    In the event that SJM or any of its Affiliates transfer the right to
enforce, or transfer ownership of, any SJM Licensed Patent or SJM Patent to any
person or entity other than an Affiliate of SJM, SJM shall send notice of the
transfer to Volcano, and the transfer shall not be effective until the
transferee agrees to be bound by all obligations under this Agreement with
respect to the transferred patent (Including, for example, any rights relating
to the Licenses and CNTS in Sections 4 and 5), in addition to all of the
obligations in Sections 7, 8, 9 and 10 of this Agreement. This Section 7.2 does
not apply in connection with any Assignment made pursuant to Section 7.1.
7.3    In the event that Volcano or any of its Affiliates transfer the right to
enforce, or transfer ownership of, any Volcano Licensed Patent or Volcano Patent
to any person or entity other than an Affiliate of Volcano, Volcano shall send
notice of the transfer to SJM, and the transfer shall not be effective until the
transferee agrees to be bound by all obligations under this Agreement with
respect to the transferred patent (Including, for example, any rights relating
to the Licenses and CNTS in Sections 4 and 5), in addition to all of the
obligations in Sections 7, 8, 9 and 10 of this Agreement. This Section 7.3 does
not apply in connection with any Assignment made pursuant to Section 7.1 in
which the Assignee agrees to comply with and be bound by all provisions of the
Axsun Rights and Obligations and Sections 7, 8, 9 and 10, but does apply in the
event that an Assignment under Section 7.1 is attempted but the Assignee does
not agree to comply with and be bound by all provisions of the Axsun Rights and
Obligations and Sections 7, 8, 9 and 10.

14



--------------------------------------------------------------------------------






7.4    Except as expressly set forth in this Agreement, this Agreement is being
entered into exclusively for the benefit of, and shall be binding on, the
Parties and their Affiliates and, subject to the terms of Section 7.1, their
permitted Assignees under Section 7.1, and, except as expressly set forth in
this Agreement, no provision of this Agreement is intended to benefit any third
party.
8.
Dispute Resolution

8.1    In this Section 8 (and only in this Section 8), reference to a “Party”
Includes the Party and its Affiliates.
8.2    All disputes arising out of this Agreement shall be governed by the
arbitration provisions set forth in this Section 8. However, the Parties may not
commence any arbitration proceedings regarding this Agreement until they first
exhaust the dispute resolution process described in Section 8.3 and 8.4. For
purposes of clarity, a dispute arises out of this Agreement, for example, if it
relates to the scope or construction of its terms, Including whether or not this
Section 8 applies to the dispute. A dispute also arises out of this Agreement,
for example, if it relates to an assertion of infringement, invalidity or
unenforceability of an SJM Licensed Patent, a Volcano Licensed Patent, an SJM
Patent, or a Volcano Patent, except, however, a dispute does not arise out of
this Agreement if it relates to an assertion of infringement, invalidity or
unenforceability of a patent to which a CNTS does not apply. If a dispute is
asserted in any forum other than arbitration, and one of the Parties asserts
that this Section 8 applies, the Parties agree to seek a stay of the litigation
to allow an arbitrator to decide whether this Section 8 applies.
8.3    If any dispute arises between the Parties arising out of this Agreement,
the aggrieved Party shall provide written notice of its claim to the other Party
(“Claim Notice”). If the dispute involves a claim for patent infringement
relating to an SJM Licensed Patent or a Volcano Licensed Patent (“Patent
Dispute”), the Claim Notice shall (a) identify the individual patent claims
alleged to be infringed; (b) describe the accused system or Product; (c)
specifically identify the basis for the claim for infringement; and (d) state
the Party’s position as to why the claim is not barred by the Release, License
or CNTS provisions in the Agreement. Within thirty (30) days after receipt of a
Claim Notice (“Response Period”), the Party receiving the Claim Notice shall
send its written response to the Party asserting the claim and said response
shall (a) specifically respond to the claim of infringement; and (b) state the
Party’s position as to whether and why the claim being asserted is barred by the
Release, License or CNTS provisions in the Agreement (“Claim Response”).
8.4    Following the sending of the Claim Response, the Parties shall attempt in
good faith to negotiate a resolution of the dispute. As part of such
negotiations, representatives of the respective business units involved for the
Parties shall be required to meet in person at a mutually agreeable location.
The representatives at the meeting shall have full authority to resolve the
dispute, and such a meeting shall occur no later than thirty (30) days after the
close of the Response Period.
8.5    If the Parties are unable to resolve the dispute identified in the Claim
Notice, then either Party may commence arbitration regarding said claim on or
after sixty (60) days after the close of the Response Period, pursuant to the
CPR Institute for Dispute Resolution (CPR) Rules for Non-Administered
Arbitrations then in effect at the time of the dispute, or its successor, except

15



--------------------------------------------------------------------------------






where those rules conflict with the procedures set forth in Sections 8.6 through
8.12, in which case the procedures set forth in Sections 8.6 through 8.12 shall
control.
8.6    Once the arbitration is initiated, the Tribunal which shall preside over
the arbitration shall consist of two Party-appointed arbitrators, one appointed
by each of the Parties as provided in Rules 3.3. and 3.5 of the CPR Rules for
Non-Administered Arbitrations (or the analogous rules then in effect), and a
third arbitrator who shall chair the Tribunal, selected as provided in Rule 5.2
of the CPR Rules for Non-Administered Arbitrations (or the analogous rule then
in effect). Notwithstanding anything in this Section 8 or in the CPR Rules for
Non-Administered Arbitrations in effect at the time:
a)
Each of three arbitrators comprising the Tribunal shall be (a) a former U.S.
District Court Judge or U.S. District Court Magistrate Judge who has presided
over at least three patent infringement trials, and who is currently serving as
a private arbitrator, or (b) an attorney who has served as first chair in at
least 3 patent infringement trials; and

b)
Each arbitrator shall be neutral, independent, disinterested, impartial, and
shall abide by the CPR guidelines for arbitrators then in effect.

8.8    The Parties agree to cooperate to meet with the arbitrators within thirty
(30) days of selection to agree upon procedures for discovery and the conduct of
the hearing, which will result in the hearing being concluded within no more
than four (4) months after selection of the arbitrators and the arbitration
decision being rendered within thirty (30) days of the conclusion of the
hearings, or of any post hearing briefing, which briefing will be completed by
both sides within thirty (30) days after the conclusion of the hearings. The
hearing shall take place in Denver, Colorado and shall be no longer than four
(4) trial days. The Parties shall make every effort to schedule the hearing on
consecutive days.
8.9    In the event the Parties cannot agree upon procedures for discovery and
conduct of the hearing then the arbitrators shall set dates for the hearing and
the issuance of the decision in accord with the schedule set forth in Section
8.8. The arbitrators shall provide for discovery according to those time limits,
giving recognition to the understanding of the Parties, that they contemplate
limited discovery, Including document demands and depositions, such that the
schedule set forth in Section 8.8 may be met without difficulty. In no event
will the arbitrators, absent agreement of the Parties, permit either side to
obtain more than a total of 20 hours of deposition testimony from all witnesses,
Including both fact and expert witnesses, 20 individual requests for admission,
and 5 interrogatories, including no more than 5 related subparts.
8.10    The arbitrators must render his or her decision by application of the
substantive law of the United States and of Delaware. The arbitrators shall
render a written opinion setting forth findings of fact and conclusions of law
with the reasons therefore stated.
8.11    Each Party agrees that the costs and fees of the arbitrators shall be
split evenly between the Parties. Each Party also agrees to bear its own costs
and fees with respect to the arbitration.

16



--------------------------------------------------------------------------------






8.12    If the arbitration involves information and documents that any Party
believes to be confidential, the Party may request Confidentiality Orders from
the Tribunal pursuant to the CPR Rules for Non-Administered Arbitrations in
effect at the time.
9.
Public Announcements/Confidentiality.

9.1    All communications and negotiations conducted regarding this settlement
and the existence and terms of this Agreement are subject to the June 20, 2014
Confidential and Protected Communications Agreement (“CAPCA”) entered into by
“the St. Jude Parties” and “the Volcano Parties” (as those parties are defined
in the CAPCA), and the Parties and their Affiliates shall only disclose to third
parties the information exchanged during those communications and negotiations
or the existence and terms of this Agreement in accordance with the terms and
conditions of the CAPCA or in accordance with Section 9.2.
9.2    The Parties acknowledge and agree that, notwithstanding the CAPCA: (a)
either Party or any of its Affiliates may make public disclosure or announcement
of this Agreement or its terms if such disclosure (i) has been agreed to between
the Parties, provided that any such agreement by a Party shall not be
unreasonably withheld, conditioned or delayed, (ii) has been ordered by a court
of law, (iii) is directed by any type of governmental or regulatory authority,
(iv) is required by regulation, Including as is considered necessary to fulfill
an obligation under the Securities and Exchange Commission laws and regulations,
the rules of the New York Stock Exchange or the NASDAQ Stock Market or to
protect any intellectual property right in any territory, (v) is to any
arbitrators referred to in Section 8 in connection with any arbitration
proceeding under Section 8 or (vi) is in connection with any Assignment or
attempted Assignment permitted under Section 7.1; provided that any such
disclosure under clauses (a)(ii), (iii) or (iv) of this Section 9.2 is limited
to the extent ordered, directed, or necessary (any such disclosure under this
Section 9.2 shall be referred to herein as “Public Disclosures”); and (b) there
are no restrictions on the Parties’ and their Affiliates’ right to communicate
further with third parties (Including communications made in response to
questions from the press, analysts, investors or those attending industry
conferences or financial analyst conference calls) regarding any Public
Disclosures that have been made in accordance with the terms of this Agreement,
so long as such communications are substantially similar to and consistent with
the Public Disclosures made in accordance with this Agreement.
9.3    In furtherance of Section 9.2 above, SJM, on the one hand, and Volcano,
on the other hand, shall consult with each other before making any Public
Disclosure (other than any Public Disclosure described in Section 9.2(b)), and
shall give each other a reasonable opportunity to review and comment upon any
such Public Disclosure before it is made to the extent that any delay needed for
such comment period does not unreasonably prejudice the Party seeking to make
the public disclosure.
9.4    The confidentiality obligations contained in this Section 9 shall survive
the termination or expiry of this Agreement.
10.
Miscellaneous

10.1    This Agreement shall terminate twenty-two (22) years after the Effective
Date (other than those provisions that expressly by their terms survive
termination of this Agreement).

17



--------------------------------------------------------------------------------






10.2    The loss of any patent(s) or patent application(s) embraced by the terms
“SJM Licensed Patents” or “Volcano Licensed Patents” or “SJM Patents” or
“Volcano Patents” by any Party or any of its Affiliates, through abandonment,
failure to renew, declaration of invalidity, or otherwise, shall not be cause to
terminate this Agreement or the licenses or covenants granted hereunder with
respect to all other SJM Licensed Patents, SJM Patents, Volcano Licensed
Patents, or Volcano Patents, and such loss, or any declaration of
noninfringement, invalidity, or unenforceability, shall not be deemed a failure
of consideration.
10.3    No license, cross-license, covenant-not-to-sue, or any other rights in
either Party’s or any of its Affiliates’ trademarks is granted to the other
Party or any of its Affiliates in connection with this Agreement.
10.4    Nothing in this Agreement shall be construed as granting by implication,
estoppel, or otherwise, any license, right, or interest other than as expressly
set forth herein.
10.5    SJM represents that it or its Affiliates are the sole owner of, and have
complete title, free and clear, to the SJM Licensed Patents. SJM also represents
that it or its Affiliates have the right to grant the releases, licenses, and
CNTS contained in this Agreement.
10.6    Volcano represents that it or its Affiliates are the sole owner of, and
have complete title, free and clear, to the Volcano Licensed Patents. Volcano
also represents that it or its Affiliates have the right to grant the releases,
licenses, and CNTS contained in this Agreement.
10.7    SJM represents and warrants that, to its actual knowledge, based on a
review of the claims in the [***] Patents and information about the Volcano
Effective Date Products on Volcano’s website, and not based on any information
designated under the Protective Orders in the Litigations as “Attorneys’ Eyes
Only,” “Confidential,” “Highly Confidential,” “Outside Counsel Only,” or
“Outside Counsel Only-Special Document,” no claims of any [***] Patents are
infringed, either directly or indirectly, literally or under the doctrine of
equivalents, by any of the Volcano Effective Date Products, or any Use thereof.
SJM and its Affiliates represent and warrant and agree that they shall not
[***].
10.8    [***].














***Confidential Treatment Requested

18



--------------------------------------------------------------------------------






10.9    [***]
10.10    Volcano and its Affiliates represent and warrant that, under this
Agreement, Volcano and its Affiliates are not receiving a license to the [***]
Patents.
10.11    SJM shall in all events remain fully responsible for, and shall ensure
its own and its Affiliates’ performance of, all of their respective obligations
under this Agreement, and Volcano shall in all events remain fully responsible
for, and shall ensure its own and its Affiliates’ performance of, all of their
respective obligations under this Agreement.
10.12    The licenses and CNTS granted under this Agreement shall not be used in
such a way as to manufacture products on an original equipment manufacturer
(“OEM”) basis for any person or entity other than SJM and its Wholly-Owned
Affiliates or Volcano and its Wholly-Owned Affiliates. The licenses and CNTS
granted or to be granted under this Agreement shall only apply to and for the
benefit of Products manufactured by a Party and its Wholly-Owned Affiliates or
Products manufactured by a third party on an OEM basis for such Party or its
Wholly-Owned Affiliate; provided, however, that such Products must bear only the
trademark or trade name of such Party or its Wholly-Owned Affiliate.
Notwithstanding the foregoing, such products may bear third-party trade names or
trademarks for materials or components used in such products.
10.13    At such time and from time to time on and after the Effective Date upon
request by a Party, the other Party or any of its Affiliates will execute and
deliver or will cause to be executed and delivered, all such further acts,
acknowledgments, and assurances that may be reasonably required for carrying out
the purposes of this Agreement. Such further assurances may Include an
acknowledgment by Affiliates of a Party that such Affiliates are bound by the
terms and provisions of this Agreement, or an acknowledgment that a particular
patent is an SJM Licensed Patent or a Volcano Licensed Patent.
10.14    A Party and its Affiliates shall not be liable to the other Party or
any of its Affiliates for any loss, injury, delay, damages or other casualty
suffered or incurred by any of the latter as a result of any of the former’s
failure to perform its obligations hereunder if such failure is due to strikes,
riots, storms, fires, explosions, acts of God, war, action of any government, or
any other cause similar thereto, that is beyond the reasonable control of the
Party or such of its Affiliates that are failing to perform their obligations
hereunder, and any failure or delay by either Party or any of its Affiliates in
the performance of any of its obligations under this Agreement due to one or
more of the foregoing causes shall not be deemed a breach of this Agreement.










***Confidential Treatment Requested

19



--------------------------------------------------------------------------------






10.15    Recognizing that the laws within the United States and international
jurisdictions vary in their content and effect with respect to similar subject
matter, and that the Parties and their Affiliates desire uniformity and
predictability in interpretation and enforcement of this Agreement, except as
provided in in this Agreement, the Parties and their Affiliates have agreed to
the following provisions regarding applicable law to govern this Agreement: All
matters affecting the interpretation, form, validity, and performance of this
Agreement shall be decided under the laws of the state of Delaware (without
regard to principles of conflicts of laws), Including its procedural laws;
provided, however, that (a) nothing in Delaware state procedural law shall be
deemed to alter or affect the applicability of the Federal Arbitration Act as
governing arbitration of disputes as provided in this Agreement; and (b) no
Delaware state arbitration laws or arbitration rules shall be applicable.
10.16    Capitalized terms used herein shall have the meanings ascribed to them
in the Definitions section. The headings and captions used in this Agreement are
solely for the convenience of reference and shall not affect its interpretation.
The terms “herein”, “hereof”, and “hereunder” refer to this Agreement as a
whole. The word “will” shall be construed to have the same meaning and effect as
the word “shall.” Where the context of this Agreement requires, singular terms
shall be considered plural, and plural terms shall be considered singular.
10.17    In the event that any of the provisions of this Agreement shall be held
by a court or other tribunal of competent jurisdiction to be illegal, invalid or
unenforceable, such provisions shall be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect.
10.18    With regard to any arbitrations regarding the Litigations identified in
Sections 1.33(a), 1.33(b), 1.33(c) and 1.33(g), the Parties and their Affiliates
consent to the jurisdiction of the United States District Court of Delaware,
Including for the enforcement of the arbitration provisions (including a motion
to compel arbitration) set forth in Section 8 and the entry of judgment on any
decision rendered under Section 8, and agree that said Court shall have
exclusive jurisdiction for said disputes. With respect to any arbitrations
regarding the Litigations identified in Sections 1.33(d), 1.33(e), and 1.33(f),
the Parties and their Affiliates consent to the jurisdiction of the Delaware
Chancery Court, Including for the enforcement of the arbitration provisions
(including a motion to compel arbitration) set forth in Section 8 and the entry
of judgment on any decision rendered under Section 8, and agree that said Court
shall have exclusive jurisdiction for said disputes.
10.19    Except as to disputes subject to arbitration as described in Section 8,
if an action is necessary to enforce this Agreement, the prevailing Party and
their Affiliates shall be entitled to receive the reasonable attorneys’ fees and
costs they incur in seeking and obtaining such enforcement.
10.20    Any term or condition of this Agreement may be waived at any time by
the Party or its Affiliate that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party or the Affiliate waiving such term or condition. No
waiver by any Party or its Affiliate of any term or condition of this Agreement,
in any one or more instances, shall be deemed to be or construed as a waiver of
the same or any other term or condition of this Agreement on any future
occasion.

20



--------------------------------------------------------------------------------






10.21    Notices and other communications shall be sent via Federal Express or
some other means of overnight delivery service. Notice shall be deemed effective
on date of receipt. Notice shall be addressed as follows:
Notices to SJM (or any of its Affiliates):
St. Jude Medical, Inc.
Attention: President and CEO
One St. Jude Medical Drive
St. Paul, MN 55117
With a copy to
St. Jude Medical, Inc.
Attention: General Counsel
One St. Jude Medical Drive
St. Paul, MN 55117
Notices to Volcano (or any of its Affiliates):
Volcano Corporation.
Attention: President & CEO
3721 Valley Centre Dr. # 500
San Diego, CA 92130
With a copy to
Volcano Corporation
Attention: General Counsel
3721 Valley Centre Dr. # 500
San Diego, CA 92130
Either Party or its Affiliates may change its address information by written
notice given in accordance with the provisions of this Section.
10.22    This Agreement may not be amended or otherwise modified except in
writing signed by both Parties and the other signatories hereto. To be
effective, any such amendment must be signed by an authorized representative of
both Parties and the other signatories hereto.
10.23    Subject to Sections 2.3, 3.3, 5.4 and 9.1, and the rights and
obligations of the Parties and their Affiliates under the NDA and CAPCA, this
Agreement constitutes a single integrated contract expressing the entire
agreement of the Parties and their Affiliates with respect to the subject
matters hereof, Including the subject matters of any of the Litigations, and
supersedes all prior or contemporaneous oral and written agreements and
discussions with respect to the subject matter hereof and there are no other
agreements, written or oral, express or implied, between the Parties or their
Affiliates with respect to the subject matter of this Agreement or the subject
matters of the Litigations.

21



--------------------------------------------------------------------------------






10.24    This Agreement may be executed in multiple counterparts, each of which
for all purposes shall be deemed an original. This Agreement may also be
executed separately by all or any of the Parties or other signatories and all of
such Agreements shall collectively be deemed as an original executed Agreement
by all of the Parties and signatories. This Agreement shall not be binding on
the Parties and their Affiliates until St. Jude Medical, Inc., St. Jude Medical,
Cardiology Division, Inc., St. Jude Medical Systems AB, St. Jude Medical S.C.,
Inc., LightLab Imaging, Inc., Axsun Technologies, Inc., and Volcano Corporation
have signed the same Agreement or identical counterparts thereof and each Party
has received the signature page signed by the other signatories, whether that
signature page be an original, a facsimile or an electronic (pdf) version. If
the Agreement becomes binding based on an exchange of faxed or pdf electronic
copies of signature pages, the Parties will thereafter exchange formal signed
originals of this Agreement for their permanent records.
10.25    At no time shall any Party or any of its Affiliates hold itself out to
be the agent, employee, lessee, sublessee, partner, or joint venture partner of
the other Party or any of its Affiliates. Nothing herein contained shall be
construed or deemed hereby to create a principal/agent relationship between or
among the Parties and/or any of their Affiliates, nor any form of partnership or
joint venture. No Party or any of its Affiliates shall have any express or
implied right or authority to assume or create any obligations on behalf of, or
in the name of, the other Party or any of its Affiliates, or to bind the other
Party or any of its Affiliates with regard to any other contract, agreement, or
undertaking with a third party.
10.26    Each Party hereby represents and warrants that it and each of its
Affiliates has the full right and power to enter into this Agreement, Including
if necessary approval from its or their Board of Directors. Each Party also
hereby represents and warrants that there are no other persons or entities whose
consent to this Agreement or whose joinder herein is necessary to make fully
effective the provisions of this Agreement or for such Party and each of its
Affiliates to be able to perform its obligations under this Agreement, and that
this Agreement, when the conditions set forth in Section 10.23 are satisfied,
shall constitute such Party’s and each of its Affiliates’ valid and binding
obligation, enforceable against each of them in accordance with its terms.
10.27    St. Jude Medical, Inc. hereby represents and warrants that it has the
authority to execute this Agreement on behalf of and bind its Current
Affiliates, and that St. Jude Medical, Cardiology Division, Inc., St. Jude
Medical Systems AB, St. Jude Medical S.C., Inc., and LightLab Imaging, Inc. are
Affiliates of SJM as of the Effective Date.
10.28    The negotiations of this Agreement (Including the term sheet relating
to this Agreement (the “Term Sheet”)) shall not constitute or be submitted as
evidence of the meaning of terms in this Agreement. The Parties negotiated after
executing the Term Sheet, and terms in this Agreement may differ from the Term
Sheet.
10.29    Volcano Corporation hereby represents and warrants that it has the
authority to execute this Agreement on behalf of and bind its Current
Affiliates, and that Axsun Technologies, Inc. is an Affiliate of Volcano as of
the Effective Date.
10.30    Each Party, on behalf of itself and its Affiliates, acknowledges that
it has had the benefit of counsel. Each Party, on behalf of itself and its
Affiliates, agrees that this Agreement

22



--------------------------------------------------------------------------------






has been jointly negotiated and drafted, and that neither Party nor any
Affiliate of a Party shall be construed as the sole draftsman of this Agreement,
and that no provision shall be construed or interpreted for or against any of
the Parties or their Affiliates because such provision, or any other provision,
or the Agreement as a whole, was purportedly drafted by a particular Party or
its Affiliate.
10.31    Each of the Parties and other signatories acknowledges that it has read
all of the terms of this Agreement, and enters into those terms voluntarily and
without duress.






[Intentionally Left Blank]

23



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties and the other signatories hereto have caused
this Agreement to be signed on their behalf on the date indicated above.
ST. JUDE MEDICAL, INC.
By:/s/ John C. Heinmiller      
John C. Heinmiller_______________
                    (Print Name)
Its: Executive Vice President       
      (Title)
Dated:August 6, 2014


VOLCANO CORPORATION
By:/s/ Darin Lippoldt         


Darin Lippoldt__________________
                  (Print Name)
Its: E.V.P. & General Counsel 
      (Title)
Dated: 8/7/14
ST. JUDE MEDICAL, CARDIOLOGY DIVISION, INC.
By:/s/ John C. Heinmiller      
John C. Heinmiller_______________
                    (Print Name)
Its: President       
      (Title)
Dated:August 6, 2014


AXSUN TECHNOLOGIES, INC.
By:/s/ Darin Lippoldt         


Darin Lippoldt__________________
                  (Print Name)
Its: Vice President 
      (Title)
Dated: 8/7/14
ST. JUDE MEDICAL SYSTEMS AB
By:/s/ John C. Heinmiller      
John C. Heinmiller_______________
                    (Print Name)
Its: Director       
      (Title)
Dated:August 6, 2014
LIGHTLAB IMAGING, INC.
By:/s/ John C. Heinmiller      
John C. Heinmiller_______________
                    (Print Name)
Its: President       
      (Title)
Dated:August 6, 2014
ST. JUDE MEDICAL S.C., INC.
By:/s/ John C. Heinmiller      
John C. Heinmiller_______________
                    (Print Name)
Its: President       
      (Title)
Dated:August 6, 2014


 




24



--------------------------------------------------------------------------------




Exhibit A


Stipulation of Dismissal For
St. Jude Medical, Cardiology Division, Inc., St. Jude Medical Systems AB, and
St. Jude Medical S.C., Inc. v. Volcano Corporation, United States District Court
for the District of Delaware, C.A. No. 10-631-RGA





 



--------------------------------------------------------------------------------




Exhibit B


Stipulation of Dismissal For
St. Jude Medical, Cardiology Division, Inc., St. Jude Medical Systems AB, and
St. Jude Medical S.C., Inc. v. Volcano Corporation, United States District Court
for the District of Delaware, C.A. No. 12-441-RGA










--------------------------------------------------------------------------------




Exhibit C


Stipulation of Dismissal/Termination Documents For
Volcano Corporation v. St. Jude Medical, Cardiovascular And Ablation
Technologies Division, Inc.; St. Jude Medical, Cardiology Division, Inc.; St.
Jude Medical, U.S. Division; St. Jude Medical S.C., Inc.; and St. Jude Medical
Systems AB, United States District Court for the District of Delaware, C.A. No.
13-687-RGA and United States Court of Appeals for the Federal Circuit, Appeal
No. 2014-1376






--------------------------------------------------------------------------------




Exhibit D


Stipulation of Dismissal And [Proposed] Order of Dismissal with Prejudice For


Axsun Technologies, Inc. and Volcano Corporation v. LightLab Imaging, Inc.,
Delaware Chancery Court, C.A. No. 5250-CB
LightLab Imaging, Inc. v. Axsun Technologies, Inc. and Volcano Corporation,
Delaware Chancery Court, C.A. No. 6517-CB






--------------------------------------------------------------------------------




Exhibit E




[***] Patents
[***]
    












































































***Confidential Treatment Requested




--------------------------------------------------------------------------------






Exhibit F




List of Volcano Effective Date Products
[doc111485804v214q310q_image1.gif]




